Case 4:18-cv-00011-RLY-DML Document 37 Filed 10/05/18 Page 1 of 3 PageID #: 148




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

 EDWARD R. BAY,                                        )
                                                       )
                 Plaintiff,                            )
                                                       )
        v.                                             ) CAUSE NO: 4:18-cv-00011-RLY-DML
                                                       )
 GOLDEN CORRAL CORPORATION,                            )
                                                       )
                 Defendant.                            )

     PLAINTIFF’S UNOPPOSED MOTION TO EXTEND DEPOSITION DEADLINE

        COMES NOW, the Plaintiff, Edward R. Bay, by counsel, and respectfully requests the

 Court to extend the deposition deadline by twenty (20) days, up to and including October 26,

 2018. In support of his Motion, the Plaintiff states as follows:

        1.       Pursuant to the Court’s Entry and Order from Initial Pretrial Conference dated

 April 11, 2018, the deposition deadline for this matter is October 6, 2018. This deadline has not

 yet expired.

        2.       On June 8, 2018, the undersigned filed his appearance on behalf of Plaintiff.

        3.       Both parties have diligently engaged in the discovery process.

        4.       On September 6, 2018, Plaintiff served his Second Set of Interrogatories and

 Second Request for Production of Documents on Defendant. Such responses are due on October

 9, 2018.

        5.       The additional twenty (20) days are necessary for Plaintiff to receive the

 responses and determine the decision-makers that will need to be deposed, without court

 intervention.

        6.       On September 21, 2018, the undersigned contacted Defendant’s counsel about the


                                                  1
Case 4:18-cv-00011-RLY-DML Document 37 Filed 10/05/18 Page 2 of 3 PageID #: 149



 proposed Motion. David Woodard, counsel for Defendant, stated he has no objection to the

 extension to the deposition deadline.

        7.      This Motion is made in good faith and not made for the purpose of delay.

        WHEREFORE, Plaintiff, Edward R. Bay, respectfully requests that this Court extend the

 deposition deadline by twenty (20) days, up to and including October 26, 2018.

                                                Respectfully submitted,


                                               By: s/Ryan Sullivan______
                                               Ryan Sullivan, Atty No. 34217-64
                                               BIESECKER DUTKANYCH & MACER, LLC
                                               8888 Keystone Crossing, Suite 1300
                                               Indianapolis, IN 46240
                                               Telephone:     (317)575-4108
                                               Facsimile:     (812)424-1005
                                               E-Mail:        rsullivan@bdlegal.com
                                               Counsel for Plaintiff

                                      CERTIFICATE OF SERVICE

        This is to confirm that a copy of the foregoing was electronically filed on October 5, 2018.

 Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system,

 and the filing may be accessed through that system.

 Counsel for Defendant

 Alvin Jackson Finklea, III
 SCOPELITIS GARVIN LIGHT & HANSON
 10 West Market
 Ste. 1500
 Indianapolis, Indiana 46204
 Email: jfinklea@scopelitis.com

 David Lester Woodard
 POYNER SPRUILL LLP
 301 Fayetteville Street
 Ste. 1900
 Raleigh, North Carolina
 Email: dwoodard@poynerspruill.com

                                                   2
Case 4:18-cv-00011-RLY-DML Document 37 Filed 10/05/18 Page 3 of 3 PageID #: 150




                                           s/ Ryan Sullivan
                                           Ryan Sullivan




                                       3
